Dear Mr. Matherne:
You have requested an opinion of this office regarding the legality of the Board of Commissioners for Lafourche Parish Fire Protection District Number 5 providing funding from the fire protection millage for dress uniforms for the officers and firefighters of the volunteer fire department.
In Opinion No. 79-754 this office has previously stated:
  A fire protection district is a separate political subdivision of the State of Louisiana governed by a board of commissioners.  (See R.S. 40:1491-1501.1).  This board of commissioners has the power to dispense monies within the district for the purposes it deems necessary.
You have enclosed a copy of the Proposition approved by the Lafourche Parish Council which is the governing authority of Fire Protection District Number 5.  The Proposition provides for a property tax renewal for:
   . . . acquiring, constructing, improving, maintaining and operating the district's fire protection facilities and equipment, including purchasing fire trucks and other fire fighter equipment and paying the cost of obtaining water for fire protection purposes.
This office has stated in Opinion 89-329 that the "purposes for which the tax proceeds may be used are very narrow."  The Proposition approves expenditures for acquiring fire protection equipment.  Although dress uniforms are not generally considered to be "fire protection equipment," dress uniforms are considered to be appropriate attire for officers of the fire district who act in their official capacity as representatives of the fire district at special functions and public relations events. However, it is not appropriate to use the fire protection millage to purchase uniforms for volunteer firefighters who are neither officers nor official representatives of the Volunteer Fire Department at public relations and other special events.
In conclusion, this office holds that the Board of Commissioners for the Lafourche Parish  Fire Protection District #5 may legally provide dress uniforms for officers of the Bayou Blue Volunteer Fire Department who act in an official capacity as representatives of the fire department at events where such uniforms would be the appropriate attire.
If we can be of further assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ________________________ SUE McNABB Assistant Attorney General
RPI:SM/sfj
Date Release: April 18, 2002